NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 21 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

GEORGE B. NOBLE; PATRICIA L.                     No. 17-17296
NOBLE,
                                                 D.C. No. 4:17-cv-01053-CW
                Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

CALIBER HOME LOANS, INC.; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                     Claudia Wilken, District Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      George B. Noble and Patricia L. Noble appeal from the district court’s

judgment dismissing their action alleging federal and state law claims arising from

foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a district court’s dismissal for failure to state a claim under Federal

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir.

2010). We may affirm on any ground supported by the record, Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      The district court properly dismissed the Nobles’ Real Estate Settlement

Procedures Act (“RESPA”) claim because the Nobles failed to allege facts

sufficient to show that they suffered any actual damages from any alleged RESPA

violation. See 12 U.S.C. § 2605(f)(1) (limiting recovery to “actual damages”

where there is no pattern or practice of noncompliance with the requirements of

§ 2605).

      Dismissal of the Nobles’ California Civil Code section 2924.17 claim was

proper because the Nobles lack standing to challenge any defective assignment of

their loan or deed of trust. See Saterbak v. JPMorgan, 199 Cal. Rptr. 3d 790, 795-

96 (Ct. App. 2016) (borrowers lack standing to bring a preforeclosure suit

challenging a defendant’s ability to foreclose).

      AFFIRMED.




                                          2                                  17-17296